Citation Nr: 0121353	
Decision Date: 08/23/01    Archive Date: 08/29/01

DOCKET NO.  97-07 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for migraine headache.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for duodenal ulcer.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a 
pseudofolliculitis barbae.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Jeffers, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to 
February 1972.

The St. Petersburg, Florida, Department of Veterans Affairs 
(VA), Regional Office (RO) denied the veteran's application 
to reopen a claim for service connection for duodenal ulcer.  
The veteran was notified of this adverse determination, as 
well as his procedural and appellate rights, by VA letter 
dated May 29, 1986.  He did not initiate an appeal with 
respect to this issue, and the decision became final.  See 
38 U.S.C. § 4005 (1982); 38 C.F.R. § 19.192 (1985); currently 
38 U.S.C.A. § 7105 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 20.202, 20.1103 (2000).  

The Board of Veterans' Appeals (Board) previously denied 
applications to reopen claims of entitlement to service 
connection for pseudofolliculitis barbae in a September 1988 
decision and PTSD in an October 1990 decision.

The current matter comes to the Board on appeal from rating 
decisions of the St. Petersburg VARO, which denied 
entitlement to the benefits mentioned on the title page of 
this decision.



The veteran presented testimony at a personal hearing held by 
the Hearing Officer at the local VARO in January 1997.  The 
veteran subsequently attended a conference with the Decision 
Review Officer at the local VARO in December 1998.  Copies of 
the personal hearing transcript and the conference report 
have been associated with the claims folder.

Pursuant to an opinion of VA General Counsel, VAOPGCPREC 9-
99, the Board notified the veteran of its intent to consider 
the timeliness and adequacy of his appeal with respect to his 
duodenal ulcer and migraine headache claim only in letters of 
April 2, 2001 and June 20, 2001.  It was essentially 
contended that the veteran failed to file a timely and 
adequate substantive appeal regarding the 
above-mentioned claims within one year of the date of mailing 
of the notifications of the determinations as to his duodenal 
ulcer and migraine headache claims, within 60-days from the 
mailing of the supplemental statement of the case (SSOC) 
mailed on February 18, 1997, or within 60-days from the 
mailing of the SSOC mailed on February 5, 1999.  The veteran 
was given 60-days from the date of mailing of the Board 
letter within which to present additional argument or request 
a hearing.  In July 2001, the veteran indicated that he had 
no further argument to present and did not wish to request a 
hearing.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been obtained by the agency of 
original jurisdiction.

2.  The RO denied the veteran's application to reopen a claim 
for service connection for duodenal ulcer in a May 1996 
rating decision.  The veteran's original claim of entitlement 
to service connection for migraine headache was subsequently 
denied in an October 1996 rating decision.



3.  The veteran was informed of the denial of his duodenal 
ulcer and migraine headache claims, as well as his appellate 
rights and time limits on appealing the disallowances, by VA 
letters dated June 5, 1996 and November 4, 1996, 
respectively.

4.  The veteran filed a timely notice of disagreement as to 
his duodenal ulcer and migraine headache claims.

5.  The veteran's duodenal ulcer and migraine headache claims 
were mentioned as additional issues in a SSOC dated February 
18, 1997.

6.  In December 1998, a Decision Review Officer determined 
that additional pertinent medical evidence was received prior 
to the expiration of the one-year period following the 
mailing dates of notification of the determinations, but was 
not made part of the evidentiary record.  This evidence was 
considered, and the veteran's duodenal ulcer and migraine 
headache claims were again mentioned as additional issues in 
a SSOC dated February 5, 1999.

7.  The veteran did not file a timely and adequate 
substantive appeal within one year of being notified of the 
rating actions denying his duodenal ulcer and migraine 
headache claims, within 60-days of mailing of the February 
1997 SSOC, or within 60-days of mailing of the February 1999 
SSOC.

8.  The Board previously denied applications to reopen claims 
of entitlement to service connection for pseudofolliculitis 
barbae in a September 1988 decision and PTSD in an October 
1990 decision.

9.  The veteran filed a claim to reopen of his PTSD claim, 
and the RO subsequently requested that he submit any new and 
material evidence that he had in support of his claim in a VA 
letter, dated April 25, 1995.

10.  The veteran filed a claim for service connection for 
pseudofolliculitis barbae, which was subsequently denied by 
the RO.  The veteran timely filed a notice of disagreement.  
The veteran was notified that new and material evidence was 
required to reopen his claim in the February 1997 SSOC issued 
by the Hearing Officer.

11.  The veteran has not submitted evidence in support of his 
application to reopen of his pseudofolliculitis barbae claim 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.

12.  Evidence submitted since the Board's 1990 decision 
includes information not previously considered which bears 
directly and substantially upon specific matters under 
consideration as to the issue of entitlement to service 
connection for PTSD.


CONCLUSIONS OF LAW

1.  The veteran did not timely perfect an appeal of the RO's 
May 1996 decision, which denied his application to reopen a 
claim for service connection for duodenal ulcer, and the RO's 
October 1996 decision, which denied his original claim of 
entitlement to service connection for migraine headache.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.202, 
20.300-20.306 (2000).

2.  The September 1988 and October 1990 Board decisions, 
which denied applications to reopen claims of entitlement to 
service connection for pseudofolliculitis barbae and PTSD, 
respectively, are final.  38 U.S.C.A. § 7104 (West Supp. 
2001).

3.  The veteran has not submitted new and material evidence 
since the final September 1988 Board decision denying service 
connection for pseudofolliculitis barbae, and thus the claim 
is not reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (2000).

4.  Evidence submitted since the October 1990 Board decision 
denying service connection for PTSD is new and material, and 
the claim is reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims (CAVC 
or Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order) (holding that VA cannot 
assist in the development of a claim that is not well 
grounded).  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Although the RO did not readjudicate the veteran's claim 
subsequent to the enactment of VCAA, the RO collected all 
identified medical records and other documentation necessary 
to adjudicate these claims.  As more fully detailed below, 
there is no indication in the record that there is any 
additional pertinent evidence that has not been associated 
with the claims file.  Thus, the Board finds that the veteran 
is not prejudiced by appellate review.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

Migraine Headache & Duodenal Ulcer

"[I]t is well-established judicial doctrine that any 
statutory tribunal must ensure that it has jurisdiction over 
each case before adjudicating the merits, that a potential 
jurisdictional defect may be raised by the court or tribunal, 
sua sponte or by any party, at any stage in the proceedings, 
and once apparent, must be adjudicated."  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996); see also Johnson (Anne) 
v. Brown, 7 Vet. App. 25, 27 (1994) (per curiam); Zevalkink 
v. Brown, 6 Vet. App. 483, 488 (1994), aff'd, 102 F.3d 1236 
(Fed. Cir. 1996).  Accordingly, a court or tribunal always 
has authority to determine its jurisdiction over a case.  See 
Phillips v. Brown, 10 Vet. App. 25, 30 (1997) (citing Bell v. 
Hood, 327 U.S. 678, 66 S.Ct. 773, 90 L. Ed. 939 (1946)); 
Breslow v. Brown, 5 Vet. App. 560, 562 (1993)).

As a matter of right, when the RO issued decisions with 
respect to the veteran's migraine headache and duodenal ulcer 
claims in 1996, he was entitled to appeal the decision to the 
Board of Veterans' Appeals.  38 U.S.C.A. § 7104(a) (West 
Supp. 2001).  The statutes governing an appeal to the Board 
are set forth in Chapter 71, title 38, United States Code.  
The law provides, "An application for review on appeal shall 
not be entertained unless it is in conformity with this 
chapter."  38 U.S.C.A. § 7108 (West 1991).

"An appeal consists of a timely filed Notice of Disagreement 
(NOD) in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal."  38 C.F.R. § 
20.200 (2000).  In the instant case, the veteran filed NODs 
within one year of the date of the determinations from which 
he sought to appeal; the NODs were timely and are not at 
issue in this decision.  38 U.S.C.A. § 7105(a) (West 1991); 
38 C.F.R. § 20.302(a) (2000).

Statute provides that a substantive appeal must be filed 
within 60 days from the date the SOC is mailed to the 
appellant and his representative, if he has one.  38 U.S.C.A. 
§ 7105(d)(3) (West 1991).  Regulation provides that the 
appeal must be filed within 60-days from the date that the 
agency of original jurisdiction (the RO in this case) mails 
the SOC to the appellant, or within the remainder of the one 
year period from the date of the mailing of the letter 
notifying the appellant of the determination being appealed.  
38 C.F.R. § 20.302(b) (2000).  The date of mailing of the SOC 
is presumed to be the date of the statement of the case.  Id.  
In addition, if a supplemental statement of the case covers 
an issue that was not included in the original statement of 
the case, a substantive appeal must be filed with respect to 
that issue within 60 days in order to perfect an appeal with 
respect to that additional issue, even if the 60-day period 
extends beyond one-year appeal period.  See 38 C.F.R. § 
20.302(c) (2000); see also VAOPGCPREC 9-97 (1997); 62 Fed. 
Reg. 15567 (1997).

The evidentiary records shows that the RO denied the 
veteran's claim for service connection for a skin disability, 
as well as his application to reopen his claims for service 
connection for PTSD and duodenal ulcer.  The veteran was 
informed of these adverse determinations, as well as his 
procedural and appellate rights, by VA letter dated June 5, 
1996.  Later that month, the veteran filed a formal NOD with 
respect to his PTSD and skin disability claims.  The St. 
Petersburg VARO thereafter issued the veteran a SOC with 
respect to only these claims.

The RO, inter alia, denied claims of entitlement to service 
connection for migraine headaches and a lumbar spine 
disability.  The veteran was informed of these adverse 
determinations, as well as his procedural and appellate 
rights, by VA letter dated November 4, 1996.

Under 38 U.S.C.A § 7105(d)(3) (West 1991) and 38 C.F.R. § 
20.302(b) (2000), after an appellant receives the SOC, he or 
she must file a substantive appeal within sixty days from the 
date the SOC is mailed or within the remainder of the 
one-year period from the date the notification of the 
decision was mailed, whichever period ends later.  By 
regulation, this substantive appeal must consist of either a 
VA Form 9, or correspondence containing the necessary 
information, that is, specific arguments relating to errors 
of fact or law made by the agency of original jurisdiction in 
reaching the determination, or determinations, being 
appealed.  38 C.F.R. § 20.202 (2000).  The time period may be 
extended for a reasonable period on request for good cause 
shown.  38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. 
§ 20.303 (2000).  

In January 1997, the veteran presented testimony at a 
personal hearing held by the Hearing Officer at the local 
VARO.  At the outset of the hearing, the veteran's accredited 
representative indicated that the veteran had filed a NOD 
with respect to his duodenal ulcer and migraine headache 
claims earlier that day.  A copy of this NOD has been 
associated with the record.  Accordingly, the Hearing Officer 
accepted testimony with respect to all four issues currently 
certified to the Board.  The hearing testimony was 
subsequently transcribed.  A copy of the transcript of this 
hearing has also been associated with the record.

In Tomlin v. Brown, 5 Vet. App. 355 (1993), the United States 
Court of Appeals for Veterans Claims (CAVC or Court) found 
that oral statements at a personal hearing which were later 
transcribed met the requirement that a notice of disagreement 
be "in writing."  The Court noted that both the statute and 
regulation required that the NOD be a writing, but that there 
were no "technical formal requirements" stated in the 
regulation beyond that provided in applicable statute.  
Tomlin, 5 Vet. App. at 357.  

The Board is of the opinion that the Court's analysis of the 
completion of the NOD issue is instructive in this case, as 
it relates to the sufficiency of a substantive appeal.  In 
this matter, the veteran clearly expressed a desire for 
appellate review within the required time by the timely 
filing of a NOD in written form, and because the veteran's 
accredited representative presented specific argument 
relative to his application to reopen claims for service 
connection for PTSD and pseudofolliculitis barbae, the Board 
finds that an adequate substantive appeal has been filed and 
will proceed to review these claims.  See also Stuckey v. 
West, 13 Vet. App. 163, 175 (1999), (observing that in a case 
where the veteran was "quite actively" represented by 
qualified veterans' representative, that Congress and VA have 
provided for accredited representatives to assist claimants 
to "navigate the claims process," and that these 
representatives "may be far more attuned to the procedural 
esoterica than most lawyers.").

However, it is again noted an appeal consists of a timely 
filed NOD in writing and, after a SOC has been furnished, a 
time filed substantive appeal.  38 C.F.R. § 20.303 (2000) 
(emphasis added).  With this in mind, the Board finds that 
the January 1997 hearing testimony cannot be accepted as a 
substantive appeal with respect to the veteran's duodenal 
ulcer and migraine headache claims.  Indeed, it is quite 
clear that that the veteran's testimony was not provided in 
response to any specific allegations made insofar as a SOC or 
SSOC had yet to be issued by the RO.

In February 1997, the Hearing Officer confirmed and continued 
the denial of all four of the veteran's claims in a SSOC.  
Insofar as the veteran had yet to file substantive appeals 
with respect to his duodenal ulcer and migraine headache 
claims, the Board notes that, pursuant to 38 C.F.R. § 
20.302(b), it noted that the veteran would have generally had 
until June 5, 1997 (duodenal ulcer) and November 4, 1997 
(migraine headaches) to do so.  Neither the veteran nor his 
accredited representative filed any statement that could 
reasonably be construed as a substantive appeal as to either 
issue within the aforementioned delimiting periods.

Notwithstanding, the record reflects that in October 1998, 
the veteran requested a hearing before that Decision Review 
Officer to address issues mentioned in the February 1997 
SSOC.  Specifically, the veteran alleged that he had 
submitted voluminous evidence to VA between April and October 
1997 that was not made part of the evidentiary record.

In December 1998, the DRO determined that there was 
sufficient evidence to support the veteran's allegations and 
indicated that he personally apologized to the veteran on 
behalf of VA for misplacing the previous submissions.  At 
that time, the DRO accepted photocopies from the veteran of 
all of the previously submitted documents that he still had 
in his possession.  This evidence was referred to the rating 
board for consideration.  The rating board thereafter 
confirmed and continued the denial of the benefits sought in 
a February 1999 SSOC.

On March 12, 1999, the RO received a VA Form 9, Appeal to the 
Board, as well as unclassified information, specifically 
referencing and pertaining to the veteran's PTSD claim only.  
This information was the subject of an October 1999 SSOC.

VA's Office of General Counsel has determined that if a 
claimant has not yet perfected an appeal and VA issues an 
SSOC in response to evidence received within the one-year 
period following the mailing date of notification of the 
determination being appealed, the claimant must be afforded 
at least 60 days from the mailing date of the SSOC to respond 
and perfect an appeal, even if the 60-day period would extend 
beyond the expiration of the one-year period.  To the extent 
that 38 C.F.R. § 20.304 purports to provide otherwise, it is 
invalid and requires amendment.  See 38 C.F.R. § 20.302(c) 
(2000); see also VAOPGCPREC 9-97 (1997); 62 Fed. Reg. 15567 
(1997).  The Board is bound by the General Counsel's 
interpretation of the regulation.  38 U.S.C.A. § 7104(c) 
(West 1991).

In view of the DRO's findings, the Board finds that the time 
periods within which the veteran had to submit a substantive 
appeal with respect to his duodenal ulcer and migraine 
headache claims was correspondingly extended.  As additional 
evidence was received within the appropriate time frame, the 
General Counsel's opinion required that the veteran be given 
until 60-days from the date of mailing of the February 1999 
SSOC addressing this evidence, or until April 5, 1999, to 
file a substantive appeal with respect to these claims.  
Neither the veteran nor his accredited representative filed 
any statement that could be reasonably construed as a 
substantive appeal as to the duodenal ulcer and migraine 
headache claims until March 29, 2000, substantially beyond 
the time permitted for perfecting the appeal.

Similarly, there is no correspondence of record showing a 
request for an extension of time to file the substantive 
appeal.  Consequently, no question of good cause for untimely 
filing of a substantive appeal is for consideration.  See 38 
C.F.R. § 20.303 (2000).

In April 2001 and June 2001, the veteran and his 
representative were given notices that the Board was going to 
consider whether the substantive appeal concerning the 
veteran's duodenal ulcer and migraine headache claims was 
timely and given an opportunity to request a hearing or 
present argument related to this issue.  See 38 C.F.R. § 
20.203 (2000).  Although the Board has the obligation to 
assess its jurisdiction, it must consider whether doing so in 
the first instance is prejudicial to the appellant.  Cf. 
Marsh v. West, 11 Vet. App. 468 (1998); see also Bernard, 
supra.  In this case, the Board concludes that its 
consideration of this issue does not violate the appellant's 
procedural rights.  The April 2001 and June 2001 Board 
letters to the appellant provided him notice of the pertinent 
regulations, as well as notice of the Board's intent to 
consider this issue.  He was given 60 days to submit argument 
on this issue and provided an opportunity to request a 
hearing.  In July 2001, the veteran indicated that he had no 
further argument to present and did not wish to request a 
hearing.

In considering the aforementioned laws and regulations, it is 
important to bear in mind that the Board is expounding upon 
an adjudication system deliberately designed by Congress to 
be pro-claimant.  See Hensley v. West, 212 F.3d 1255, 1262 
(Fed. Cir. 2000); Hayre v. West, 188 F.3d 1327, 1333 (Fed. 
Cir. 1999); Hodge v. West, 155 F.3d 1356, 1362-64 (Fed. Cir. 
1998).  Consequently, the Board is compelled to resolve 
"'interpretative doubt . . . in the veteran's favor'".  Boyer 
v. West, 210 F.3d 1351, 1355 (Fed. Cir. 2000) (citations 
omitted).

In this case, however, the Board finds that the veteran did 
not file a timely and adequate substantive appeal within one 
year of being notified of the rating actions denying his 
duodenal ulcer and migraine headache claims, within 60-days 
of mailing of the February 1997 SSOC that mentioned them as 
additional issues, or within 60-days of mailing of the 
February 1999 SSOC that also mentioned them as additional 
issues.  Where there is no timely substantive appeal, the 
appeal is not in conformity with chapter 71, title 38, United 
States Code, and the Board may not entertain the application 
for appeal as a matter of law.  38 U.S.C.A. § 7108 (West 
1991).  Consequently, the veteran's appeal, with respect to 
his duodenal ulcer and migraine headache claims, must be 
dismissed.

Finally, the Board finds that notwithstanding the recent 
amendments to the law enacted by the Veterans Claims 
Assistance Act of 2000, no undue prejudice to the appellant 
is evident by a disposition by the Board herein, as the 
amended provisions of the Act specifically provide that VA is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance will aid in 
substantiating the claims.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2096-97 (2000) (to be codified as amended at 38 U.S.C. § 
5103).  For the reasons set forth above, the Board finds that 
the veteran has not perfected an appeal as to his duodenal 
ulcer and migraine headache claims, and there is no 
reasonable possibility that further assistance or development 
of the claims at the RO-level would change that 
determination.

Pseudofolliculitis Barbae & PTSD

To reopen a claim following a final decision, the veteran 
must submit new and material evidence.  38 U.S.C.A. § 5108.  
If new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the VA shall 
reopen the claim and review the former disposition of the 
claim.  38 U.S.C.A. § 5108. "New and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156 (2000) [Emphasis in original]; see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

i.  PTSD

After a review of the record, the Board finds that new and 
material evidence has been presented with respect to the 
veteran's PTSD claim.  The 1990 Board decision found that the 
evidentiary record did not demonstrate the criteria for a 
supportable diagnosis of PTSD related to military service, 
including sufficient stressors during service that might lead 
to the disorder.  Since that time, the veteran has submitted 
newspaper articles and unclassified information pertaining to 
the unit to which he was assigned in Vietnam, the Red Horse 
Squadron.  As this unclassified information provides a more 
complete picture of the veteran's service in the Republic of 
Vietnam, the Board finds the evidence added to the record is 
"new and material" as to the appellant's PTSD claim; 
therefore, the claim is reopened.  See 38 C.F.R. § 3.156 
(2000).  The Board finds that notwithstanding the VCAA, no 
undue prejudice to the appellant is evident by a disposition 
by the Board herein, as reopening the claim of service 
connection for PTSD constitutes a partial grant of the 
benefits sought on appeal.  See Bernard, supra; VAOPGCPREC 
16-92, 57 Fed. Reg. 49,747 (1992).

ii.  Pseudofolliculitis Barbae

With respect to pseudofolliculitis barbae, however, the Board 
finds that the veteran's application must be denied.  The 
Board decision denying the veteran's original claim for 
service connection, dated June 8, 1987, found that although 
the veteran was treated for pseudofolliculitis barbae in 
service, his skin was normal on examination at the time of 
separation and on VA examination in January 1976.  The 
earliest post-service clinical evidence of skin disease 
affecting the face was not shown until 1981, almost 10 years 
after separation from service.  On June 19, 1987, the veteran 
filed an application to reopen wherein he essentially 
expressed his continued dissatisfaction with the denial of 
his claim.  He submitted no additional clinical evidence in 
support of his claim.  That application to reopen was denied 
in a September 1988 Board decision.

Similarly, the Board notes that the veteran has submitted no 
clinical evidence whatsoever in support of his present 
application to reopen.  As a preliminary matter, it is noted 
that the veteran's claim initially encompassed consideration 
of an issue of "entitlement to service connection for an 
unspecified skin condition."  During the course of his 
January 1997 personal hearing, however, the veteran clarified 
that he is seeking reopen of his pseudofolliculitis barbae 
claim.  Therefore, it is noted that the veteran was not 
advised of the evidence necessary to reopen his claim until 
issuance of the February 1997 supplemental statement of the 
case.  To date, however, he has failed to submit evidence 
sufficient to reopen his claim.

In reaching this conclusion, the Board has considered the 
contentions of the veteran, inasmuch as the veteran is 
offering his own medical opinion and diagnoses, and notes 
that the record does not indicate that the veteran has any 
medical expertise. Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  The veteran's assertions of medical causation 
alone are not probative because lay persons (i.e., persons 
without medical expertise) are not competent to offer medical 
opinions.  Moray v. Brown, 5 Vet. App. 211 (1993).

In view of the foregoing, the Board finds that further 
development of this claim would be futile insofar as the 
veteran has failed to submit probative evidence with respect 
to his application to reopen in spite of being told of the 
necessity to do so. See Franzen v. Brown, 9 Vet. App. 235, 
238 (1996) (the Board is not required to remand an appeal for 
further evidentiary development ". . . in circumstances where 
the performance of that duty would be a futile act").  It is 
now well-settled that "[t]he duty to assist is not always a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991); see Gregory v. Brown, 8 Vet. App. 563, 571 (1996); 
Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); Hayes v. 
Brown, 5 Vet. App. 60, 68 (1993).

With regard to VCAA, the Board finds that VA's duty to assist 
the veteran has been met.  The veteran's service medical 
records are of record and there is no indication that there 
are any additional such records available, but not of record.  
Clinical records reflecting post service treatment for 
pseudofolliculitis barbae have been associated with the 
record.  In addition, the veteran has identified no other 
pertinent medical records that VA might assist with 
obtaining.  Furthermore, additional VA examination of the 
veteran's disability is not necessary for the adjudication of 
this claim, as the present nature and severity of his 
disability is irrelevant for purposes of determining whether 
his claim should be reopened.  

Finally, in the RO's supplemental statements of the case, the 
veteran was provided notice of the pertinent laws and 
regulations determinative of his claim for service 
connection.  This indicated the evidence necessary to 
successfully prosecute the claim.  He was also given ample 
opportunity to present argument in support of the claim, 
including the opportunity to appear for a personal hearing.  
In light of the above, he is not prejudiced by appellate 
review at this time.  See Bernard v. Brown, 4 Vet. App. 384  
(1993).


ORDER

The veteran having failed to perfect an appeal, the 
application to reopen a claim for service connection for 
duodenal ulcer is dismissed.

The veteran having failed to perfect an appeal, the claim of 
entitlement to service connection for migraine headache is 
dismissed.

New and material evidence not having been submitted, the 
application to reopen the claim of entitlement to service 
connection for pseudofolliculitis barbae is denied.


The October 1990 Board decision, which denied entitlement to 
service connection for PTSD, is reopened; to this extent 
only, the appeal is granted.


REMAND

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

In this case, the record contains no express determination by 
the RO as to whether or not the veteran engaged in combat 
with the enemy during service.  Where VA determines from the 
evidence that the veteran did not engage in combat with the 
enemy or where the veteran, even if he did engage in combat, 
is claiming stressors not related to combat, his lay 
testimony alone is not enough to establish that the stressors 
actually occurred.  Rather, his testimony must be 
corroborated by "credible supporting evidence" and must not 
be contradicted by service records.  38 C.F.R. § 3.304(f); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Credible 
supporting evidence of combat may be obtained from many 
sources, including, but not limited to, service records.  
There is "an almost unlimited field of potential evidence to 
be used to 'support' a determination of combat status."  
Gaines v. West, 11 Vet. App. 353, 357 (1998) (citing Cohen v. 
Brown, 10 Vet. App. 128, 136-37 (1997)).  However, credible 
supporting evidence of the actual occurrence of an inservice 
stressor cannot consist solely of after-the-fact medical 
nexus evidence.  Moreau v. Brown, 9 Vet. App. 389 (1996).

If verification of alleged stressors is needed, VA's duty to 
assist includes submitting a request to the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR) 
(formerly U. S. Army & Joint Services Environmental Support 
Group (ESG)).  Here, no such request has been made.

As to this, the Board also notes that eligibility for a PTSD 
service connection award requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); (2) credible supporting evidence that the claimed 
inservice stressor actually occurred; and (3) a link, 
established by medical evidence, between the current symptoms 
and the claimed inservice stressor.  38 C.F.R. § 3.304(f) 
(2000) (as amended, 64 Fed. Reg. 32808, June 18, 1999).  As 
amended, section 3.304(f) provides that if the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See also 
38 U.S.C.A. § 1154(b) (West 1991).

In deciding this appeal, the Board will apply the amended 
version of section 3.304(f) cited above as this version is 
clearly more favorable to the appellant's claim.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991) (where law or 
regulation is amended while a case is pending, the version 
most favorable to the veteran will apply).  The amended 
version of section 3.304(f) removed the requirement of a 
"clear" diagnosis of PTSD and replaced it with the specific 
criteria that a PTSD diagnosis must be established in 
accordance with 38 C.F.R. 4.125(a), which mandates that for 
VA purposes, all mental disorder diagnoses must conform to 
the fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV).

The Board's interpretation that the amended version of 
38 C.F.R. § 3.304(f) is a liberalizing change in the law is 
premised on a precedent decision of the Court.  In the case 
of Cohen v. Brown, 10 Vet. App. 128 (1997), the Court took 
judicial notice of the mental health profession's adoption of 
the DSM-IV in May 1994 (first printing) and its more 
liberalizing standards to establish a diagnosis of PTSD, 
specifically, a change from an objective "would evoke . . . 
in almost anyone" standard in assessing whether a stressor 
is sufficient to trigger PTSD, to a subjective standard - 
would a person's exposure to a traumatic event and response 
involving intense fear, helplessness, or horror.  Hence, the 
Court noted that a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same 
effect on "almost everyone."  Cohen, 10 Vet. App. 128, 140-
41 (1997).

The interpretation that the revised version of 38 C.F.R. 
§ 3.304(f) is more favorable is reinforced by two additional 
points: (1) the Court's view that the "clear diagnosis" 
standard set forth under the old version of section 3.304(f) 
should be an "unequivocal" one, Cohen, 10 Vet. App. at 139, 
which in the Board's view reflects a more stringent hurdle 
for the claimant to overcome, and (2) the fact that the June 
1999 amendments to 38 C.F.R. § 3.304(f) were made 
retroactively effective to the date of the Court's decision 
in Cohen, March 7, 1997, reflecting the Department's view 
that the holding in that decision liberalized the criteria to 
establish service connection for PTSD.  Thus, it will be 
incumbent upon the RO to utilize the revised version of 
38 C.F.R. § 3.304(f) upon further reconsideration of this 
issue.

On the basis of the current record, the Board has identified 
certain duties to notify and to assist in order to comply 
with the VCAA.  This development does not take the place of 
the RO's responsibility for also ensuring compliance with the 
VCAA.  Accordingly, the case is REMANDED for the following: 

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his claimed PTSD, and to 
also furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source he identifies.  Copies of the 
medical records from all sources he 
identifies, where the VA records (not 
already associated herein), should then 
be requested.  Efforts to obtain these 
records should also be documented and any 
evidence received in response to this 
request should be associated with the 
claims folder.

2.  The veteran should again provide a 
detailed statement containing additional 
verifiable information regarding the 
events claimed as "stressors" during his 
military service.  The veteran should be 
advised that this information is 
necessary to obtain supportive evidence 
of the stressful events he claims to have 
experienced, and he must be asked to be 
as specific as possible because without 
such details an adequate search for 
verifying information cannot be 
conducted.

3.  The RO is requested to review the 
veteran's statements, as well as those 
given during examinations in order to 
prepare a summary of places of service 
and all claimed stressors.  This summary 
and all associated documents should be 
sent to National Archives at College 
Park, 8601 Adelphi Road, College Park, 
Maryland 20740-6001, as well as the U.S. 
Armed Services Center for Research of 
Unit Records (USASCRUR), 7798 Cissna 
Road, Springfield, Virginia 22150-3197 
(formerly known as the United States Army 
and Joint Services Environmental Support 
Group (ESG)), for verification of the 
veteran's service, as well as morning 
reports for the veteran's unit pertinent 
to the events claimed, and copies of 
operation reports, lessons learned or 
similar documents regarding activities of 
the veteran's unit(s) while in the 
Republic of Vietnam.

4.  Following the above, the RO must 
make a specific determination, based 
upon the complete record, with respect 
to whether the veteran was exposed to a 
stressor or stressors in service, and if 
so, what was the nature of the specific 
stressor or stressors.  The RO must 
specifically render a finding as to 
whether the appellant "engaged in combat 
with the enemy."  If the RO determines 
that the record establishes the 
existence of a stressor or stressors, 
the RO must specify what stressor or 
stressors in service it has determined 
are established by the record.  In 
reaching this determination, the RO 
should address any credibility questions 
raised by the record.  

5.  If and only if, the RO concludes that 
a verified stressor exists, it should 
then arrange for the veteran to be 
accorded an examination by a VA 
psychiatrist who has not previously 
examined him, if available, to determine 
the diagnosis of all psychiatric 
disorders that are present.  The RO must 
specify for the examiner the stressor or 
stressors that it has determined are 
established by the record and the 
examiner must be instructed that only 
those events may be considered for the 
purpose of determining whether it is more 
likely, less likely or as likely as not 
that exposure to a stressor in service 
has resulted in current psychiatric 
symptoms and, whether the diagnostic 
criteria to support the diagnosis of PTSD 
have been satisfied.  All necessary 
special studies or tests should be 
accomplished.  The examination report 
should reflect review of pertinent 
material in the claims folder.  
Therefore, the veteran's claims folder 
should be made available to the 
psychiatrist for review in conjunction 
with the examination.  The examiner 
should then integrate the previous 
psychiatric findings and diagnoses with 
current findings to obtain a true picture 
of the nature of the veteran's 
psychiatric status.  If the diagnosis of 
PTSD is deemed appropriate pursuant to 
DSM-IV, the examiner should comment upon 
the link between the current 
symptomatology and one or more of the in-
service stressors.  A complete rationale 
for any opinions expressed, positive or 
negative, must be provided.

6.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

7.  The RO should then adjudicate the 
veteran's PTSD claim on appeal.  If the 
benefit sought on appeal remains denied, 
the appellant and the appellant's 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until he is 
notified by the RO; however, the veteran is advised that 
failure report for any scheduled examination may result in 
the denial of the claim on appeal.  38 C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

